Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 1-21 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the prior art, either singly or in combinations, fails to anticipate or render obvious a multiple-output load driving device comprising, among other things: wherein in a case where a first signal is supplied to the first terminal, in the non-DC current mode, the non-DC current is outputted from all of the plurality of output terminals, and in a case where a second signal different from the first signal is supplied to the first terminal, in the non-DC current mode, the DC current is outputted from a predetermined output terminal among the plurality of output terminals, while the non-DC current is outputted from a rest of the plurality of output terminals other than the predetermined output terminal (claim 1); wherein in a case where a first signal is supplied to the first terminal, when an abnormality in the predetermined output terminal has been detected by the abnormality detection portion, the output current is stopped from being outputted from a rest of the plurality of output terminals other than the predetermined output terminal, and in a case where a second signal different from the first signal is supplied to the first terminal, even when an abnormality in the predetermined output terminal has been detected by the abnormality detection portion, the output current is outputted from the rest of the plurality of output terminals other than the predetermined output terminal (claim 8); or wherein in a case where a first signal is supplied to the first terminal, when an abnormality has been detected by at least one of the plurality of abnormality detection portions, the output current is stopped from being outputted from all of the plurality of output terminals, and in a case where a second signal different from the first signal is supplied to the first terminal, even when an abnormality has been detected by at least one of the plurality of abnormality detection portions, the output current is outputted from, among the plurality of output terminals, an output terminal corresponding to any of the plurality of abnormality detection portions that has not detected the abnormality (claim 9), as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D CHANG/Primary Examiner, Art Unit 2844